           Case 2:19-cv-01572-JAM-KJN Document 34 Filed 05/11/20 Page 1 of 4


     Rafey S. Balabanian (SBN 315962)
 1
     rbalabanian@edelson.com
 2   EDELSON PC
     123 Townsend Street, Suite 100
 3   San Francisco, California 94107
     Telephone: 415.212.9300
 4   Facsimile: 415.373.9435
 5   Robert Teel (SBN 127081)
     lawoffice@rlteel.com
 6   LAW OFFICE OF ROBERT L. TEEL
     1425 Broadway, Mail Code: 20-6690
 7   Seattle, Washington 98122
     Telephone: 866.833.5529
 8   Facsimile: 855.609.6911
 9   [Additional counsel appearing on signature page]
10   Attorneys for Plaintiffs and the Proposed Classes

11                              UNITED STATES DISTRICT COURT
12                             EASTERN DISTRICT OF CALIFORNIA
13   DENNIS MAGANA, SCOTT SWINDELL, and
14   DAVID TOROSYAN, on behalf of themselves,
     and all others similarly situated,
15
                                                         Case No.: 2:19-CV-01572-JAM-KJN
                           Plaintiffs,
16
                                                         Hon. John A. Mendez
            v.
17
                                                         NOTICE OF SETTLEMENT
18   ADTALEM GLOBAL EDUCATION, INC.,
     formerly known as DEVRY EDUCATION
19   GROUP, INC., a Delaware corporation, DEVRY
     UNIVERSITY, INC., a Delaware corporation,
20
21                         Defendants.

22
23
24
25
26
27

28
     NOTICE OF SETTLEMENT                           1          CASE NO. 2:19-CV-01572-JAM-KJN
            Case 2:19-cv-01572-JAM-KJN Document 34 Filed 05/11/20 Page 2 of 4



 1          Pursuant to L.R. 160, Plaintiffs Dennis Magana, Scott Swindell, and David Torosyan and
 2   Defendant Adtalem Global Education Inc., and DeVry University, Inc., by and through their
 3   undersigned counsel, hereby notify the Court that a proposed Class Action Settlement (the
 4   “Settlement”) has been reached and fully executed by the Parties as of May 10, 2020. If finally
 5   approved, the Settlement will resolve this matter in its entirety. The signatories to the Settlement
 6   will seek preliminary approval of the Settlement in the Circuit Court of Cook County, Illinois—

 7   where Defendants are headquartered, and where an earlier-filed class action case alleging similar

 8   claims against DeVry is already pending.

 9          In order to avoid any further expenditure of time or other resources by this Court, the

10   Parties in this matter will be filing contemporaneously with this notice a Stipulation of Voluntary

11   Dismissal Without Prejudice Pursuant to Rule 41(a)(1)(A)(ii), which will terminate this action.

12
13                                                         Respectfully submitted,

14                                                         DENNIS MAGANA, SCOTT
                                                           SWINDELL and DAVID TOROSYAN,
15                                                         individually and on behalf of all others
                                                           similarly situated
16
     Dated: May 11, 2020                                   /s/ Michael Ovca
17
                                                           Rafey S. Balabanian
18                                                         rbalabanian@edelson.com
19                                                         EDELSON PC
                                                           123 Townsend Street, Suite 100
20                                                         San Francisco, California 94107
                                                           Telephone: 415.212.9300
21                                                         Facsimile: 415.373.9435
22
                                                           Benjamin H. Richman*
23                                                         brichman@edelson.com
                                                           Michael Ovca*
24                                                         movca@edelson.com
                                                           EDELSON PC
25                                                         350 North LaSalle Street, 14th Floor
                                                           Chicago, Illinois 60654
26
                                                           Telephone: 312.589.6370
27                                                         Facsimile: 312.589.6378

28
     NOTICE OF SETTLEMENT                             2            CASE NO. 2:19-CV-01572-JAM-KJN
           Case 2:19-cv-01572-JAM-KJN Document 34 Filed 05/11/20 Page 3 of 4



 1
                                              Robert L. Teel
 2                                            LAW OFFICE OF ROBERT L. TEEL
                                              lawoffice@rlteel.com
 3                                            1425 Broadway, Mail Code: 20-6690
                                              Seattle, Washington 98122
 4                                            Telephone: 866.833.5529
 5                                            Facsimile: 855.609.6911

 6                                            *Admitted pro hac vice

 7                                            Attorneys for Plaintiffs and the Proposed
                                              Classes
 8
 9
                                              ADTALEM GLOBAL EDUCATION
10                                            INC., f/k/a DEVRY EDUCATION
                                              GROUP, INC., and DEVRY
11                                            UNIVERSITY, INC.
12
     Dated: May 11, 2020                      By: /s/ William R. Andrichik
13
                                              Laurie Edelstein
14                                            One Market Street
                                              Spear Tower, Suite 3900
15                                            San Francisco, CA 94105
                                              Phone: (415) 365-6700
16
                                              Fax: (415) 365-6699
17                                            ledelstein@steptoe.com

18                                            Patricia B. Palacios (admitted pro hac vice)
                                              1330 Connecticut Ave. NW
19                                            Washington, DC 20036
                                              Phone: (202) 429-3000
20
                                              ppalacios@steptoe.com
21
                                              William R. Andrichik (admitted pro hac
22                                            vice)
                                              227 West Monroe Street
23                                            Suite 4700
24                                            Chicago, IL 60606
                                              Phone: (312) 577-1300
25                                            wandrichik@steptoe.com

26                                            Attorneys for Adtalem Education Group Inc.
                                              and DeVry University, Inc.
27

28
     NOTICE OF SETTLEMENT                 3          CASE NO. 2:19-CV-01572-JAM-KJN
           Case 2:19-cv-01572-JAM-KJN Document 34 Filed 05/11/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2          I, Michael Ovca, hereby certify that on May 11, 2020, I served the above and foregoing
 3   Notice of Settlement, by causing a true and accurate copy of such paper to be filed and
 4   transmitted to all counsel of record via the Court’s CM/ECF electronic filing system.
 5                                                       /s/ Michael Ovca
 6

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     NOTICE OF SETTLEMENT                            4           CASE NO. 2:19-CV-01572-JAM-KJN
